154 Ga. App. 245 (1980)
267 S.E.2d 855
GREEN
v.
THE STATE.
59051.
Court of Appeals of Georgia.
Submitted January 15, 1980.
Decided April 7, 1980.
Otis Green, pro se.
Stephen A. Williams, Acting District Attorney, Eugene C. Tutwiler, for appellee.
SMITH, Judge.
Otis C. Green was indicted for the murder of one Roscoe Nations. The jury returned a verdict of voluntary manslaughter, and Green filed this pro se appeal from the denial of his motion for a new trial. The first three enumerations of error raise the general grounds and the fourth states: "The court erred in failing to give the jury proper guidelines by which to decide the case." We affirm.
An eyewitness testified to the effect that Green, the victim and several others had been drinking for several days when a fight broke out between the victim and Green's cousin; that during the fracas the cousin broke a bottle over the victim's head; that as the victim attempted to crawl away, Green began beating on him and finally "slung down" a rock on the victim's head; and that Green said, "I'm going to kill him," or words to that effect. Green testified *246 that he was at another location and "passed out drunk" at the time of the incident.
1. In reviewing the denial of a motion for a new trial on the general grounds, the proper standard to be used by this court is "whether, after viewing the evidence in the light most favorable to the prosecution, any rational trier of fact could have found the essential elements of the crime beyond a reasonable doubt." Jackson v. Virginia, 443 U.S. 307 (99 SC 2781, 61 LE2d 560) (1979). See Boyd v. State, 244 Ga. 130 (259 SE2d 71) (1979). As there is sufficient evidence in the record to meet this test, Green's first three enumerations of error are without merit.
2. Green charges that the court erred in failing to charge as to involuntary manslaughter and accident. There is no evidence to indicate that the theory of accident was utilized as a defense at trial. In fact, Green denied being present when the crime was committed. Furthermore, there is nothing in the record to indicate that Green requested a charge on either accident or involuntary manslaughter. Therefore, the fourth enumeration of error is meritless. Pullen v. State, 146 Ga. App. 665 (247 SE2d 128) (1978).
Judgment affirmed. McMurray, P. J., and Banke, J., concur.